                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
                                    SEATTLE DIVISION

 PATH AMERICA KINGCO LLC, et al.,
                                                   Civil Action No. C17-1485RSM
        Plaintiffs,
                                                   ORDER MODIFYING SCHEDULING
 v.                                                ORDER

 UNITED STATES DEPARTMENT OF
 HOMELAND SECURITY, et al.,

        Defendants.

        This matter is before the Court on the parties’ stipulated motion to modify the scheduling

order dated December 10, 2018 [ECF No. 37]. The Court GRANTS the motion, and amends the

parties’ deadlines as follows:

        It is hereby ORDERED that Plaintiffs are to file the First Amended Complaint attached to

the parties’ stipulated motion no later than February 22, 2019. And it is FURTHER ORDERED

that Defendants are to answer the First Amended Complaint no later than March 25, 2019.

        Dated this 21st day of February 2019.



                                                A
                                                RICARDO S. MARTINEZ
                                                CHIEF UNITED STATES DISTRICT JUDGE
Order Modifying Scheduling Order
Civil Action No. 17-1485-RSM
Path America KingCo LLC et al. v. DHS et al.
